UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-1045



ROSS W. ADAMS, SR.,

                Plaintiff - Appellant,

          v.


UNITED STATES FOREST SERVICE; NANCY ADAMS, Trustee for Mattie
Adams; JUDY CLARK,

                Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (2:07-cv-00019-LHT-DLH)


Submitted:   May 22, 2008                     Decided:   May 28, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ross W. Adams, Sr., Appellant Pro Se. Paul Bradford Taylor, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina; James V.
Parker, Jr., PARKER LAW FIRM, PC, Hayesville, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ross W. Adams, Sr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).   The magistrate judge recommended

that relief be denied and advised Adams that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning, Adams failed to file specific objections to the magistrate

judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.       United States v.

Midgette, 478 F.3d 616, 621 (4th Cir. 2007); Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S.

140 (1985). Adams has waived appellate review by failing to timely

file   specific   objections   after   receiving   proper    notice.

Accordingly, we affirm the judgment of the district court.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED


                               - 2 -